Citation Nr: 0830714	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  03-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome with post-operative scarring of 
the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1989 and from December 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for his patellofemoral syndrome of the right 
knee.  The veteran subsequently initiated and perfected an 
appeal of this determination.

The veteran's appeal was originally presented to the Board in 
September 2004, at which time it was remanded for a hearing 
before a Member of the Board.  In March 2005, the veteran 
testified via videoconference before the undersigned Veterans 
Law Judge.

In a July 2005 decision, the Board denied the veteran's claim 
for an increased rating for his right knee disability.  
However, in a June 2006 order, the U.S. Court of Appeals for 
Veterans Claims (Court) granted a joint motion to vacate the 
July 2005 Board decision and remanded the appeal to the Board 
for additional consideration in light of recently-received 
evidence in VA's constructive possession at the time of the 
Board decision.

In August 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The August 2007 Board remand noted that the veteran had not 
been given a VA examination since 2003.  It requested that a 
new VA examination be conducted in order to obtain evidence 
as to the current severity of the veteran's service-connected 
disability.  

Unfortunately, the April 2008 VA examination that was 
conducted in response to this request erroneously evaluated 
the veteran's left knee instead of his service-connected 
right knee.  The Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board therefore finds that a 
remand is in order so that the veteran may be scheduled for a 
VA examination of his right knee.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should make arrangements for 
the veteran to undergo an appropriate VA 
examination to determine the nature and 
extent of his service-connected residuals 
of his right knee disability.  Any tests 
or studies deemed necessary should be 
conducted.  

2.  After the development requested above 
has been completed, and after any other 
developed deemed appropriate, the AMC 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

